MONROE, J.
The defendants, having been charged by affidavit before the mayor’s court of Leesville with violation of a town ordinance, moved to dismiss the charge “for the reason,” as stated in their motion, “that the Ordinance No. 5, under which defendants are being bound, is unconstitutional, null and void,” and, the motion having been denied, and they having been convicted and sentenced, they appealed to the district court, where they filed a motion alleging that they had appealed to that court through error, and asking that the appeal be transferred to this court, which motion having been granted they have lodged the transcript here.
The statute upon which, we presume, they rely, does not, however, cover the case. It provides for the transfer of causes only from this court to the circuit courts, and vice versa. Act No. 56 of 1902.
*13It is therefore ordered, adjudged, and decreed that this appeal, so called, be dismissed at the cost of the appellants.